Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

DETAILED ACTION
Claims 1-13 are pending in the instant application
Claim Objections
Claim 1 is objected to because of the following informalities: “insulating the subject, electrically,” should read “electrically insulating the subject,” or “insulating the subject electrically,” for clarity.  
Claim 5 and 11 are objected to because of the following informalities: “output linear behavior” should read “linear output behavior”.  
Claims 8 and 13 are objected to because of the following informalities: “field effect transistor (FET) input” should read “a field effect transistor (FET) input”.  
Claims 8 and 13 are objected to because of the following informalities: “configured as tracker” should read “configured as a tracker”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the treatment" in page 1, line 4 and the limitation "the dose of ionizing radiations" in page 1, line 13.  There is insufficient antecedent basis for the limitations in the claim.
Dependent claims 2-8 inherit the same deficiencies.
Claim 3 recites the limitation "the step" in page 2, line 8, the limitation "the position of a region" in page 2, line 12 and the limitation "the subject’s tissues" in page 2, line 13.  There is insufficient antecedent basis for the limitations in the claim.
Claim 4 recites the limitation "the signal" in page 3, line 1 and the limitation “the charge deposition point” in page 3, lines 4-5.  There is insufficient antecedent basis for the limitations in the claim.
Claim 5 recites the limitation "the potential differences" in page 3, line 12.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 6-8 inherit the same deficiencies.
Claim 8 recites the limitation "the input" in page 4, line 14, "the component" in page 4, line 14, and "the differential signal" in page 4, lines 14-15.  There is insufficient antecedent basis for the limitations in the claim.
Claim 9 recites the limitation "the treatment" in page 5, lines 12-13 and the limitation "the absolute and relative dose" in page 6, line 3.  There is insufficient antecedent basis for the limitations in the claim.
Dependent claims 10-13 inherit the same deficiencies.
Claim 10 recites the limitation "the incident radiation" in page 6, lines 9.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 11-13 inherit the same deficiencies.
Claim 13 recites the limitation "the input" in page 7, line 9, "the component" in page 7, line 9, and "the differential signal" in page 7, lines 10.  There is insufficient antecedent basis for the limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Denis, US20130123565A1.
Regarding claim 1, Denis teaches a method for measuring radiotherapy doses on a subject undergoing radiotherapy or other treatments with ionizing radiations (Paragraph [0001] "pertains to a method and an apparatus for measuring the dose and/or the dose rate deposited by a photon beam in a patient or a phantom"), comprising the steps of insulating the subject, electrically, during the treatment (Paragraph [0007] "the object or the patient is galvanically isolated from its/his environment;"); applying at least one electrode to the subject, connected to an amplifier with a system for acquiring an outgoing signal from the amplifier (Paragraph [0026] "An electrometer or pico-ammeter is linked on the one hand to an electrode attached to the proof body."); detecting, by means of said at least one electrode, a voltage pulse produced during the treatment and deriving from ionization secondary electrons set into motion and/or from a net charge induced in the subject (Paragraph [0026] "The pico-ammeter makes it possible to measure and display and/or record the current and/or the charge as a function of time. It is also possible to use a voltmeter and to measure the potential difference between the proof body. FIG. 2a represents the measurement of the current during the irradiation of a proof body with a photon beam of an intensity of 2 Gy/min (dose rate under protocol reference conditions), obtained by Bremsstrahlung of electrons of 6 MeV delivered over a field of 10 cm x 10 cm measured at the surface of entry of the beam into the proof body."); converting said voltage pulse into a value of charge induced by the treatment in the subject (Paragraph [0035] "This distance being short, it is possible to make the approximation that the current is given by the expression:                                 
                                    
                                        
                                            I
                                        
                                        
                                            a
                                        
                                    
                                    =
                                    K
                                    
                                        
                                            ∫
                                            
                                                S
                                            
                                        
                                        
                                            D
                                            (
                                            x
                                            ,
                                            y
                                            )
                                            ∙
                                            d
                                            S
                                        
                                    
                                     
                                
                            where Ia is the measured current, Ka proportionality coefficient, D the dose deposited by the photons in proximity to the exit face 140, dS an element of this surface, and the integral is extended to the beam exit surface S. The coefficient K depends on the nature of the materials, and the energy of the incident photon beam."); and determining the dose of ionizing radiations received by the subject by means of a processing system which uses the above-mentioned value of the induced charge, an energy spectrum of an incident beam of ionizing radiations and a contact surface of said incident beam on the subject                                 
                                    
                                        
                                            I
                                        
                                        
                                            a
                                        
                                    
                                    =
                                    K
                                    
                                        
                                            ∫
                                            
                                                S
                                            
                                        
                                        
                                            D
                                            (
                                            x
                                            ,
                                            y
                                            )
                                            ∙
                                            d
                                            S
                                        
                                    
                                     
                                
                            where Ia is the measured current, Ka proportionality coefficient, D the dose deposited by the photons in proximity to the exit face 140, dS an element of this surface, and the integral is extended to the beam exit surface S. The coefficient K depends on the nature of the materials, and the energy of the incident photon beam.", Paragraph [0058] “By an analytical model. In an analytical model, the fluence Φ is determined. Knowing the distribution of matter and the curve of deposition of dose in the matter as a function of depth, the dose deposited by this fluence Φ over the whole of the extent of the exit surface of this flux of photons is determined. This calculation gives the contribution of the current i1 to the current iA measured. Similar analytical calculations can lead to the values of the currents i3 and i4.”, Paragraph [0059] "In a preferred variant of the invention, it is possible to correlate the value of the measured current le or charge Qe with the dose rate or with the total dose deposited by the beam. To this end, it is possible to perform a calibration. The calibration curve may be obtained by a Monte Carlo calculation, by simultaneous measurement of the current le or of the charge Qe and of the dose rate or of the dose, by known dosimetry means, or by an analytical calculation such as described hereinabove.").
Regarding claim 2, Denis teaches the ionizing radiations are of the type selected from the group consisting of: protons, electrons, ions, neutrons, X radiations and gamma radiations (Paragraph [0001] .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Denis, US20130123565A1 as applied to claim 1 above, and in view of Boux, US3808441A. 
Regarding claim 3, Boux teaches at least two equal electrodes, the method further comprising the step of evaluating a different intensity of current acquired simultaneously by the two electrodes and of an extent of the induced charge detected by each electrode, a comparison of the signals produced by the electrodes and knowledge of their position by determining the position of a region of the subject wherein the incident beam, produces a current signal therein (Paragraph 4, “This ionization produces an electric current in the electrodes 14 and 15 which collect charged particles. In the bias arrangement described in the above example, the electrodes 14 and 15 collect the ions resulting from the ionization process. Since the ions collector is constituted by a pair of electrodes 14 and 15, the comparison, for example by differentiation, of the currents produced in the leads 16 and 17 during the passage of the beam 1, supplies information on the one hand about the uniformity of the beam 1 and on the other hand about its position with respect to the electrodes 14 and 15.”). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Denis, with the method of using the differential currents across two electrodes to determine position and information about an incident radiation beam as taught by Boux, since such a modification would provide the predictable results of a method capable of monitoring radiation beam information by recording the differential current across a patient’s body through the use of two discrete electrodes.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Denis, US20130123565A1 as applied to claim 1, and in view of Howard, US20170157390A1.
Regarding claim 4, Denis teaches the method utilizes a) at least an electrode (Paragraph [0026] "An electrometer or pico-ammeter is linked on the one hand to an electrode attached to the proof body,"); b) a system for amplifying the signal for each electrode (Paragraph [0026] "The pico-ammeter 
Denis does not teach a floating electrode. Howard teaches that it is known floating electrodes can be flexibly mounted to the substrate such that when the electrode array is implanted into the subject, individual electrodes float or move resiliently relative to the substrate to an extent sufficient to accommodate pulsations of the surface as set forth in the Abstract to provide a current measurement system that is resilient to patient or electrode movement.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Denis, with a floating electrode as taught by Howard, since such a modification would provide the predictable results of a radiation generated current measurement system that is resilient to movement of the patient or electrode and in turn reducing measurement errors and increasing the accuracy of the radiation dose measurement method.
Regarding claim 9, Denis teaches an apparatus for measuring radiotherapy dose on a subject undergoing radiotherapy or other treatments with ionizing radiations (Paragraph [0001] "pertains to a method and an apparatus for measuring the dose and/or the dose rate deposited by a photon beam in a patient or a phantom"), comprising an electrical insulator for the subject (Paragraph [0016] "a holding device for holding the object or the patient, the object or the patient being isolated galvanically from a reference potential"); at least one electrode (Paragraph [0026] "An electrometer or pico-ammeter is linked on the one hand to an electrode attached to the proof body.") and a system for amplifying a signal for each electrode for detecting a voltage pulse produced during the treatment and deriving from ionization secondary electrons set into motion and/or by a loaded net charge induced in the subject(Paragraph [0026] "The pico-ammeter makes it possible to measure and display and/or record the current and/or the charge as a function of time. It is also possible to use a voltmeter and to measure the potential difference between the proof body. FIG. 2a represents the measurement of the current during the irradiation of a proof body with a photon beam of an intensity of 2 Gy/min (dose rate under protocol reference conditions), obtained by Bremsstrahlung of electrons of 6 MeV delivered over a field of 10 cm x 10 cm measured at the surface of entry of the beam into the proof body."); converter, which converts said voltage pulse into a value of charge induced by the treatment in the subject (Claim 10 "pico-ammeter able to determine the charge (Q) carried by the object or the patient and/or the current (I) flowing between the object or the patient and a reference potential and/or a voltmeter able to measure the potential difference arising between the object or the patient and the reference potential;"); and a microprocessor provided with a storage and I/O devices for processing an analysis software (Paragraph [0027] "The device  in accordance with the invention can comprise a data acquisition device, linked to the pico-ammeter. This acquisition device may be a simple personal computer. It can comprise means able to receive an expected value of the charge or of the current.") dedicated both to reconstruction of a charged e position point and to calculation of the absolute and 
Denis does not teach a floating electrode. Howard teaches that it is known floating electrodes can be flexibly mounted to the substrate such that when the electrode array is implanted into the subject, individual electrodes float or move resiliently relative to the substrate to an extent sufficient to accommodate pulsations of the surface as set forth in the Abstract to provide a current measurement system that is resilient to patient or electrode movement.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Denis, with a floating electrode as taught by Howard, since such a modification would provide the predictable results of a radiation generated current measurement system that is resilient to movement of the patient or electrode and in turn reducing measurement errors and increasing the accuracy of the radiation dose measurement apparatus.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Denis, US20130123565A1 and Howard, US20170157390A1 as applied to claims 4 and 9 above, and in view of Iwashita, US20140241506A1.
Regarding claim 5, Iwashita teaches that it is known to use an amplifying system that comprises: a trans-impedance amplifier (Paragraph [0043] “The current-to-voltage conversion amplifier can be a transimpedance amplifier.”) for direct measurement of absorbed current (Paragraph [0043] “The detection circuit, more specifically, the current-to-voltage conversion amplifier detects a current flowing ref supplied to its non-inverting input terminal.”), to provide the ability to calculate radiation information using the current generation on a pixel array.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Denis and Howard, including the description of the circuit components and design as taught by Iwashita, since such a modification would provide the predictable results of providing a system capable of calculating radiation information using the current generation on a patient.
Regarding claim 10, Iwashita teaches that it is known that an amplifying system comprises: a trans-impedance amplifier (Paragraph [0043] “The current-to-voltage conversion amplifier can be a transimpedance amplifier.”) for direct measurement of absorbed current (Paragraph [0043] “The detection circuit, more specifically, the current-to-voltage conversion amplifier detects a current flowing through the bias line Vs”) and/or a high voltage gain differential amplifier, for measurement of the potential differences produced by the incident radiation (Paragraph [0046] “More specifically, the current-to-voltage conversion amplifier 310 functions to generate, at the inverting input terminal of a differential amplifier circuit 211, almost the same potential as the reference bias potential Vsref .
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Denis, US20130123565A1 and Howard, US20170157390A1 as applied to claims 4 and 9 above, in view of Iwashita, US20140241506A1 as applied to claims 5 and 10 above, and further in view Radhi (“Design and Implementation of Pulse Oximatry Based Computer System.”; NPL W), Kuphaldt (“Chapter 8 Filters”; NPL V), Mercer (“Chapter 11: The Current Mirror”; NPL V, Page 2), and Steffes (“Design Methodology for MFB Filters in ADC Interface Applications.”; NPL U). 
Regarding claim 6, neither Denis nor Iwashita the teach the method consisting of the components of the trans-impedance amplifier. Radhi teaches a current-voltage converter (I-V) having an output linear behavior (“Figure 8: Photodiode current-to-voltage converter circuit.”). The photodiode in this case operates in the same manner as the electrode to take an energy source and generate a current. Kuphaldt teaches that passive low-pass filters are to be used to cut frequency at a designate higher frequency and be used to block environmental noise (Page [190] “By definition, a low-pass filter is a circuit offering easy passage to low-frequency signals and difficult passage to high-frequency signals.”, Page [192] “capacitive filter designs are generally preferred over inductive because capacitors tend to be “purer” reactive components than inductors and therefore are more predictable in their behavior. By “pure” I mean that capacitors exhibit little resistive effects than inductors, making them almost 100% reactive… Capacitors also tend to participate less in “coupling” effects with other components (generate and/or receive interference from other components via mutual electric or magnetic fields) than inductors,”). Mercer teaches a pair of protecting junction field effect transistors (JFET) which discharge to ground the input current in case the converter saturates (This is referred to in the art as a current mirror, (Paragraph [0001] “Given a current source as the input, we convert the current (entering the current mirror) into a voltage and then use this voltage to control a current sink (the current exiting the mirror);” a current mirror protects the Op Amp because Paragraph [0001] “An important feature of the current mirror is that it has a relatively high output resistance which helps to 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Denis, Howard and Iwashita, with the combined circuit components of the trans-impedance amplifier as taught by Radhi, Kuphaldt, Mercer, and Steffes since such a modification would provide the predictable results of providing a circuit to receive a current, cut high frequencies from the signal, converting the current to voltage, while protecting the inverter from excess charge, and while further attenuating the signal, inverting the voltage signal for further processing. 
Regarding claim 11, neither Denis nor Iwashita the teach the apparatus consisting of the components of the trans-impedance amplifier. Radhi teaches a current-voltage converter (I-V) having an output linear behavior (“Figure 8: Photodiode current-to-voltage converter circuit.”). The photodiode in this case operates in the same manner as the electrode to take an energy source and generate a current. Kuphaldt teaches that passive low-pass filters are to be used to cut frequency at a designate higher frequency and be used to block environmental noise (Page [190] “By definition, a low-pass filter is a circuit offering easy passage to low-frequency signals and difficult passage to high-frequency signals.”, Page [192] “capacitive filter designs are generally preferred over inductive because capacitors tend to be “purer” reactive components than inductors and therefore are more predictable in their 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Denis, Howard and Iwashita, with the combined circuit components of the trans-impedance amplifier as taught by Radhi, Kuphaldt, Mercer, and Steffes since such a modification would provide the predictable results of providing a circuit to receive a current, cut high frequencies from the signal, converting the current to voltage, while protecting the inverter from excess charge, and while further attenuating the signal, inverting the voltage signal for further processing. 
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Denis, US20130123565A1 and Howard, US20170157390A1 in view of Iwashita, US20140241506A1, Radhi (“Design and Implementation of Pulse Oximatry Based Computer System.”; NPL W), Kuphaldt (“Chapter 8 Filters”; NPL V), Mercer (“Chapter 11: The Current Mirror”; NPL V, Page 2), and Steffes (“Design Methodology for MFB Filters in ADC Interface Applications.”; NPL U) as applied to claims 6 and 11 above and further in view of Storr (“Active Low Pass Filter - Op-Amp Low Pass Filter.”; NPL W, Page 2).
Regarding claim 7, Radhi teaches a current-voltage converter (I-V) with an active low pass filter (“Figure 8: Photodiode current-to-voltage converter circuit.”). Storr teaches that the cut-off frequency of the active low pass filter is directly related to the value of the capacitor by                                 
                                    
                                        
                                            f
                                        
                                        
                                            c
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            2
                                            π
                                            R
                                            C
                                        
                                    
                                
                             where fc is the cut off frequency, R is the resistive value and C is value of the capacitor. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Denis, Howard, Iwashita, Radhi, Kuphaldt, Mercer, and Steffes with the capacitor of a particular value to cut the frequency of the converter op amp at a designated value as taught by Storr since such a modification would provide the predictable results of an active low pass filter that cuts off high frequencies at a designated value.  
Regarding claim 12, Radhi teaches a current-voltage converter (I-V) with an active low pass filter (“Figure 8: Photodiode current-to-voltage converter circuit.”). Storr teaches that the cut-off frequency of the active low pass filter is directly related to the value of the capacitor by                                 
                                    
                                        
                                            f
                                        
                                        
                                            c
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            2
                                            π
                                            R
                                            C
                                        
                                    
                                
                             where fc.  
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Denis, US20130123565A1 and Howard, US20170157390A1 as applied to claims 4 and 9 above, in view of Iwashita, US20140241506A1 as applied to claims 5 and 10 above, and further in view Toporski (“Using op amps to reduce near-field EMI on PCBs.”; NPL U, Page 2), Poulo, US4490682A, Storr (“Second Order Filters.”; NPL X), and Savaglio, US3559193A. 
Regarding claim 8, neither Denis nor Iwashita the teach the method consisting of the components of the high voltage gain differential amplifier. Toporski teaches a passive low-pass filter, to filter the component of the differential signal and, at the same time, to remove RF disturbances with a predetermined cutting frequency (Page 6, “The second option is to add external EMI/RFI filters to the input of the op amp. This may be the only option if a design requires using a device that does not include internal EMI filters… The DM low-pass filter consists of both R1 resistors, CDM, and both CCM capacitors.”).  Poulo teaches a differential amplifier for differential instruments with field effect transistor (FET) input (Columns 3-4, lines 63-4 “The input signals at 40 and 42 are received thereafter by field effect (FET) input transistor Q2 operationally balanced with transistor (FET) Q3 to form a differential amplifier pair.”); Storr teaches a second order non-inverting active low-pass filter to remove environmental noises (Page 2 “This second order low pass filter circuit has two RC networks, R1 – C1 and R2 – C2 which give the filter its frequency response properties. The filter design is based around a non-inverting op-amp configuration so the filters gain, A will always be greater than 1. Also, the op-amp has a high input impedance which means that it can be easily cascaded with other active filter circuits to give more complex filter designs.”, it should be noted it is known in the art that the values of R1, R2, C1, and C2 dictate the performance of the low pass filter and can be set to filter environmental noise at a prescribed frequency). Savaglio teaches an operational amplifier, configured as tracker, which allows for monitoring of a voltage of common mode (VCM) existing during the measurement, with a corresponding auxiliary output (Abstract, “Common mode signal detection is provided in an electronic system having a 
Since circuit components are able to operate discretely or in conjunction with other components, assuming the input and output sources of the respective components are compatible. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Denis, Howard, and Iwashita, with the combined circuit components of the high voltage gain differential amplifier as taught by Toporski, Poulo, Storr, and Savaglio since such a modification would provide the predictable results of providing a circuit to receive a current, cut high frequencies from the two electrode signals, find a differential voltage from the two input signals, further filter and amplify the differential voltage, while monitoring the common mode voltage across the two input signals. 
Regarding claim 13, neither Denis nor Iwashita the teach the device consisting of the components of the high voltage gain differential amplifier. Toporski teaches a passive low-pass filter, to filter the component of the differential signal and, at the same time, to remove RF disturbances with a predetermined cutting frequency (Page 6, “The second option is to add external EMI/RFI filters to the input of the op amp. This may be the only option if a design requires using a device that does not include internal EMI filters… The DM low-pass filter consists of both R1 resistors, CDM, and both CCM capacitors.”).  Poulo teaches a differential amplifier for differential instruments with field effect transistor (FET) input (Columns 3-4, lines 63-4 “The input signals at 40 and 42 are received thereafter by field effect (FET) input transistor Q2 operationally balanced with transistor (FET) Q3 to form a differential amplifier pair.”); Storr teaches a second order non-inverting active low-pass filter to remove environmental noises (Page 2 “This second order low pass filter circuit has two RC networks, R1 – C1 and 
Since circuit components are able to operate discretely or in conjunction with other components, assuming the input and output sources of the respective components are compatible. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Denis, Howard, and Iwashita, with the combined circuit components of the high voltage gain differential amplifier as taught by Toporski, Poulo, Storr, and Savaglio since such a modification would provide the predictable results of providing a circuit to receive a current, cut high frequencies from the two electrode signals, find a differential voltage from the two input signals, further filter and amplify the differential voltage, while monitoring the common mode voltage across the two input signals. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791